Citation Nr: 1144171	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-32 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1977 and from May 1978 to January 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.

The Board observes that evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  See the Veteran's October 2011 Informal Hearing Presentation (IHP).  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim for a compensable evaluation for the Veteran's hemorrhoids must be remanded for further evidentiary development.

The Veteran was last afforded a VA examination in January 2007 as to his service-connected hemorrhoids.  Furthermore, the most recent clinical evidence currently of record is an October 2008 VA outpatient treatment record.  

The Veteran essentially contends that his service-connected disability has since increased in severity.  See the October 2011 IHP.  Notably, the evidence of record, specifically the October 2008 VA treatment record, documents the Veteran's treatment for his hemorrhoids.  At that time, the Veteran reported that his hemorrhoids caused continued pain on a daily basis, inability to sit for long periods of time, and that he saw bright red blood on his toilet paper and in his stool.  Further, the Veteran reported on his May 2007 notice of disagreement that he takes medication for his hemorrhoids.  

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected hemorrhoids.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, the Veteran should be asked to identify all sources of treatment for hemorrhoids since October 2008.  

Based on his response and after obtaining any appropriate release from the Veteran, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, the Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected hemorrhoids. The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  

The examiner should describe in detail all current symptoms of the Veteran's hemorrhoids.  Additionally, the examiner must state whether the Veteran's service-connected hemorrhoids more nearly approximates a disability characterized by:

a.  Mild or moderate severity; or

b.  Large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or

c.  With persistent bleeding and with secondary anemia, or with fissures.

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.  Any report prepared must be typed.

3. Thereafter, the claim for an increased rating for hemorrhoids must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


